J-S19028-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOJIT LAMBUS ESCABAL                       :
                                               :
                       Appellant               :   No. 1928 EDA 2021

         Appeal from the Judgment of Sentence Entered August 13, 2021
       In the Court of Common Pleas of Lehigh County Criminal Division at
                        No(s): CP-39-CR-0002666-2020


BEFORE:      PANELLA, P.J., OLSON, J., and STEVENS, P.J.E.*

MEMORANDUM BY OLSON, J.:                              FILED OCTOBER 11, 2022

        Appellant, Jojit Lambus Escabal, appeals from the judgment of sentence

entered on August 13, 2021, in the Criminal Division of the Court of Common

Pleas of Lehigh County, as made final by the denial of Appellant’s

post-sentence motion on August 24, 2021. Citing various constitutional and

statutory grounds, Appellant objects to his obligation to register as a sex

offender pursuant to Revised Subchapter H of Pennsylvania’s Sex Offender

Registration and Notification Act (Revised Subchapter H), 42 Pa.C.S.A.

§§ 9799.10-9799.42. Appellant requests relief in three ways. First, Appellant

asks this Court to declare, as a matter of law and without further factual

development, that Revised Subchapter H is invalid and that he should not

have to comply with its registration requirements. If Appellant cannot prevail
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S19028-22



on this claim, he asks, in the alternative, that we remand this matter to the

trial court to allow the introduction of evidence in support of his challenges to

Revised Subchapter H. Lastly, on the strength of observations made by our

Supreme Court in Commonwealth v. Torsilieri, 232 A.3d 567 (Pa. 2020),

Appellant asserts that, on remand, he is likely to succeed on the merits of his

challenges to Revised Subchapter H and, as such, he is entitled to a stay of

his registration obligations.

      We reject Appellant’s claims to the extent he maintains we may

invalidate Revised Subchapter H as a matter of law and without further factual

development     before   the    trial   court.   Moreover,   since   Pennsylvania

jurisprudence, at present, offers Appellant no clear path to success on the

merits of his claims, we reject Appellant’s request that we stay his obligation

to register as a sex offender under Revised Subchapter H. In view of these

determinations, we affirm Appellant’s judgment of sentence and deny his

application for a stay of his registration duties. Nevertheless, in accordance

with Torsilieri and the precedents of this Court, we vacate the orders denying

Appellant’s pre- and post-sentence motions, which challenged the application

of Revised Subchapter H before the trial court, and remand for further

proceedings consistent with this memorandum.

      The historical facts are undisputed. In January 2019, the Lehigh County

Computer Crimes Task Force (LCCCTF) received information alleging that child

pornography was uploaded to the internet through the Facebook social media

platform.   Through Facebook, Scott McCullough, a detective with LCCCTF,

                                         -2-
J-S19028-22



identified Appellant as the suspected user.      Appellant was interviewed by

police and admitted using Facebook Messenger to disseminate images of child

pornography.        He also admitted that the Facebook account used to

disseminate the pornographic images was his and that no one else had access

to it. On October 29, 2020, the Commonwealth filed a criminal information

charging Appellant, at Count 1, with sexual abuse of children – dissemination

of child pornography, 18 Pa.C.S.A. § 6312(c), and, at Count 2, with sexual

abuse of children – possession of child pornography, 18 Pa.C.S.A. § 6312(d).1

       On April 8, 2021, Appellant entered a negotiated guilty plea to sexual

abuse of children – possession of child pornography. Under the agreement,

the Commonwealth elected not to pursue the dissemination of child

pornography charge filed at Count 1, agreed not to seek a minimum sentence

that exceeded 11½ months, and further agreed not to oppose incarceration

at a county facility. That same day, the trial court ordered a pre-sentence

investigation report and directed Appellant to undergo an assessment by the

Sexual Offender Assessment Board (SOAB) to determine whether he met the

criteria for classification as a sexually violent predator (SVP).    See 42

Pa.C.S.A. § 9799.24 (describing procedure for assessment of individuals

convicted of sexual offenses).




____________________________________________


1Both offenses are graded as felonies of the third degree. See 18 Pa.C.S.A.
§ 6312(d.1)(2)(i) (grading all first offenses charged under 18 Pa.C.S.A.
§ 6312(c) and 18 Pa.C.S.A. § 6312(d) as third degree felonies).

                                           -3-
J-S19028-22



       On July 26, 2021, prior to sentencing, Appellant filed a motion asking

the court to bar application of Revised Subchapter H on various statutory and

constitutional grounds. In addition, the pre-sentence motion asked the court

for a preliminary injunction or stay of Appellant’s obligation to register as a

sex offender pending resolution of the issues raised in Torsilieri, supra. At

sentencing on August 13, 2021, the court denied Appellant’s pre-sentence

motion, including his request for a preliminary injunction or stay, and ordered

him to serve a period of incarceration of not less than 11½ months nor more

than 23 months, followed by a consecutive term of probation lasting five

years.   SOAB determined that Appellant did not meet the criteria for SVP

designation; hence, Appellant was not subject to lifetime registration.       In

addition, through separate orders, the trial court classified Appellant as a Tier

I sex offender and directed him to register as such for a period of 15 years.2

____________________________________________


2 Following his guilty plea to sexual abuse of children – possession of child
pornography, Appellant was subject to an automatic, 15-year registration
period as a sexual offender, pursuant to Revised Subchapter H, as he
committed this offense on or after December 20, 2012. See 42 Pa.C.S.A.
§ 9799.12 (defining “sexual offender” as an “individual who has committed a
sexually violent offense” and defining “sexually violent offense” as an “offense
specified in section 9799.14 ... as a Tier I, Tier II or Tier III sexual offense
committed on or after December 20, 2012, for which the individual was
convicted”); 42 Pa.C.S.A. § 9799.14(b)(9) (declaring that Appellant's sexual
abuse of children – possession of child pornography conviction under 18
Pa.C.S.A. § 6312(d) constitutes a Tier I sexual offense); 42 Pa.C.S.A.
§ 9799.13(1) (declaring that a “sexual offender who has a residence within”
Pennsylvania must “register with the Pennsylvania State Police as provided in
sections 9799.15”); 42 Pa.C.S.A. § 9799.15(a)(1) (“an individual specified in
section 9799.13 (relating to applicability) shall register with the Pennsylvania
(Footnote Continued Next Page)


                                           -4-
J-S19028-22



On August 20, 2021, Appellant filed a timely post-sentence motion, again

challenging application of Revised Subchapter H and again asking for a stay

of his registration obligations pending resolution of the issues raised in

Torsilieri. The trial court denied that motion on August 25, 2021, and this

timely appeal followed.3, 4

        Appellant’s brief raises the following questions for our consideration.

        1. Whether that portion of [Appellant’s sentencing order]
           imposing [registration pursuant to Revised Subchapter H]
           should be vacated because [Revised Subchapter H] violated
           both the Pennsylvania and [United States] Constitution[s] in
           the following ways:

           A. Whether [Revised Subchapter H] denies Appellant due
              process under the Pennsylvania Constitution because it
              creates an irrebuttable presumption that those convicted
              of enumerated offenses “pose a high risk of committing
              additional sexual offenses” depriving those individuals of
              their fundamental right to reputation without notice and
              an opportunity to be heard?

           B. Whether [Revised Subchapter H] denies [] Appellant
              procedural due process under the Fifth and Fourteenth
              amendments to the United States Constitution because
              it unlawfully restricts liberty and privacy without notice
              and an opportunity to be heard?

           C. Whether [Revised Subchapter H] violates substantive
              due process under the [Pennsylvania] and [United States
              C]onstitutions, U.S. Const. Amend. XIV; PA. Const. Art I,
              § 1, because [Revised Subchapter H] deprives
____________________________________________


State Police as follows: (1) An individual convicted of a Tier I sexual offense
... shall register for a period of 15 years”).

3On September 23, 2021, the trial court denied a request for reconsideration
of the order denying Appellant’s post-sentence motion.

4   Both Appellant and the trial court have complied with Pa.R.A.P. 1925.

                                           -5-
J-S19028-22


          individuals of inalienable rights and fails to satisfy strict
          scrutiny?

       D. Whether [Revised Subchapter H] is in all material
          respects identical to [a prior invalidated version of
          Pennsylvania’s Sex Offender Registration and Notification
          Act] and therefore a punitive law?

       E. Does [Revised Subchapter H], as a penal law, violate the
          separation of powers doctrine because it usurps the
          exclusive judicial function of imposing a sentence?

       F. Whether [Revised Subchapter H] contravenes the [Fifth,
          Sixth, and Fourteenth A]mendments of the United States
          [C]onstitution and the corresponding protections of the
          Pennsylvania [C]onstitution because as a criminal
          punishment, [Revised Subchapter H] cannot be imposed
          [consistent with] due process, notice and opportunity to
          contest its imposition, and ensuring that each fact
          necessary to support the mandatory sentence and a
          sentence beyond the authorized statutory maximum is
          submitted to a jury and proven beyond a reasonable
          doubt pursuant to Apprendi v. New Jersey, 530 U.S.
          466 (2000) and Alleyne v. United States, 1570 U.S. 99
          (2013)?

       G. Whether the imposition of mandatory fifteen (15) year
          sex offender registration for all Tier I offenses under
          [Revised Subchapter H] is a cruel and unusual
          punishment in violation of the [Eighth and Fourteenth
          A]mendments to the United States Constitution and
          Article I, Section 13, of the Pennsylvania Constitution?

       H. Whether Appellant’s [fifteen (15) year registration period
          pursuant to Revised Subchapter H] is illegal as it is not a
          sentencing alternative authorized by [42 Pa.C.S.A.
          § 9721] and the trial court therefore lacked authority to
          impose such a sentence?

       I. Appellant’s [fifteen (15) year registration period]
          pursuant to [Revised Subchapter H] is illegal as the
          statutory maximum for a [felony] of the third degree as
          codified at [18 Pa.C.S.A. § 1103(3)] is seven (7) years.

     2. Whether this matter should be stayed, or remanded to the trial
        court[,] with instructions to stay proceedings, pending

                                    -6-
J-S19028-22


         resolution of the issues raised in           Commonwealth v.
         Torsilieri, 232 A.3d 567 (Pa. 2020)?

Appellant’s Brief at 6-8.

       Appellant's challenges to the application of Revised Subchapter H,

predicated on various constitutional and statutory grounds, raise questions of

law.   See Commonwealth v. Morgan, 258 A.3d 1147, 1152 (Pa. Super.

2021) (“[w]hen an appellant challenges the constitutionality of a statute, the

appellant   presents   this   Court   with   a   question   of   law”);   see   also

Commonwealth v. Prinkey, 277 A.3d 554, 562-564 (Pa. 2022) (claims

alleging judicial imposition of a sentence in the absence of statutory or

constitutional authority implicates challenge to legality of a sentence which

presents a question of law). As with all questions of law, our standard of

review is de novo and our scope of review is plenary. Commonwealth v.

Lacombe, 234 A.3d 602, 608 (Pa. 2020).

       In his first claim, Appellant challenges the application of Revised

Subchapter H based upon various constitutional and statutory theories, which

he divides into nine subparts. We outline these claims in three groups, based

upon their underlying premises.

       The first three subparts of Appellant’s initial claim are collectively

grounded on the contention that Revised Subchapter H creates an irrebuttable

presumption that runs afoul of constitutional principles. Initially, Appellant

alleges that Revised Subchapter H denies him due process under the

Pennsylvania Constitution because it creates an irrebuttable presumption that



                                       -7-
J-S19028-22



those convicted of enumerated offenses pose a high risk of recidivism. See

Appellant’s Brief at 16-17. He reasons that Revised Subchapter H violates due

process because it infringes upon protected reputational interests, presumes

facts that are not universally true, and reasonable alternative means are

available for more accurately ascertaining the likelihood of re-offense. See id

at 19-20 (case citations omitted).      Next, Appellant asserts that Revised

Subchapter H denies procedural due process under the Fifth and Fourteenth

Amendments to the United States Constitution because it impinges upon

liberty and privacy interests surrounding his reputational rights without

offering notice and meaningful opportunity to be heard. See id. at 27-28.

Finally, Appellant argues that Revised Subchapter H violates substantive due

process under both the United States and Pennsylvania Constitutions because

it deprives him of his inalienable right to reputation in a manner which is not

narrowly tailored to achieve a compelling interest and which, as a result, fails

to satisfy strict scrutiny. See id. at 30-33.

      The next four subparts of Appellant’s opening claim rest upon the

assertion that Revised Subchapter H is punitive since, in all material respects,

it is identical to the original version of the Sex Offender Registration and

Notification Act which our Supreme Court considered in Commonwealth v.

Muniz, 164 A.3d 1189 (Pa. 2017) (concluding that retroactive application of

registration provisions of original version of Sex Offender Registration and

Notification Act violated ex post facto clauses of United States and

Pennsylvania Constitutions). See Appellant’s Brief at 34-43. Proceeding on

                                      -8-
J-S19028-22



the assumption that Revised Subchapter H constitutes criminal punishment,

Appellant contends that the statute:     1) violates the separation of powers

doctrine by allowing the legislature to usurp the exclusive judicial function of

formulating and imposing criminal sentences, see id. at 44-47; 2) violates

due process precepts articulated in Apprendi v. New Jersey, 530 U.S. 466

(2000) and Alleyne v. United States, 1570 U.S. 99 (2013), Appellant’s Brief

at 47-51; and, 3) violates the prohibition against cruel and unusual

punishments under the Eighth Amendment of the United States Constitution

and Art. I § 13 of the Pennsylvania Constitution.      See Appellant’s Brief at

51-52.

      The last two subparts of Appellant’s initial claim cite statutory objections

to the application of Revised Subchapter H. Like the preceding constitutional

challenges, these statutory objections rest on the premise that Revised

Subchapter H is punitive and, therefore, constitutes a criminal sentence which

is subject to a plethora of constitutional and statutory constraints.       Here,

Appellant claims that a registration period imposed under Revised Subchapter

H is unlawful because it is not a sentencing option authorized under 42

Pa.C.S.A. § 9721(a) (listing sentencing alternatives, including an order of

probation, a determination of guilty without further            penalty, partial

confinement, total confinement, and a fine). See Appellant’s Brief at 52-53.

Appellant also maintains that, because 18 Pa.C.S.A. § 6312(d) graded his

conviction for possession of child pornography as a third-degree felony, which

is punishable by a maximum of seven years in prison under 18 Pa.C.S.A.

                                      -9-
J-S19028-22



§ 1103(3), a 15-year registration requirement constituted an illegal sentence

since it extended punishment beyond the statutory maximum for the predicate

offense. See Appellant’s Brief at 53-54.

      We first address Appellant’s contention that we may sustain his

constitutional challenges to Revised Subchapter H as a matter of law and

without consideration of additional evidentiary support for his positions. It is

well settled in Pennsylvania that litigants who object to the constitutionality of

a statute carry a heavy burden in establishing that legislation runs afoul of

constitutional principles.

      In addressing constitutional challenges to legislative enactments,
      [appellate courts] are ever cognizant that the General Assembly
      may enact laws which impinge on constitutional rights to protect
      the health, safety, and welfare of society, but also that any
      restriction is subject to judicial review to protect the constitutional
      rights of all citizens. We emphasize that a party challenging a
      statute must meet the high burden of demonstrating that the
      statute clearly, palpably, and plainly violates the Constitution.

Torsilieri, 232 A.3d at 575 (citations and quotation marks omitted).

      At the outset of the argument section of his brief, Appellant notes that

the challenges he raises in this appeal are identical to the ones considered by

our Supreme Court in Torsilieri, supra.               In that case, a sexual

offender – who, like Appellant, was not deemed an SVP - alleged before the

trial court that Revised Subchapter H was punitive in nature, violated multiple

statutory and constitutional protections relating to criminal sentences, and

disputed the legislative presumption declaring that all sexual offenders are

dangerous and pose a high risk of recidivism and that registration and

                                      - 10 -
J-S19028-22


notification procedures are required to protect the public from recidivist

offenders.   The trial court found that Revised Subchapter H violated due

process by denying an offender’s reputational rights under the Pennsylvania

Constitution through an irrebuttable presumption. The court also determined

that Revised Subchapter H was punitive and, thus, constituted part of a

criminal sentence and was subject to statutory and constitutional constraints.

As such, Revised Subchapter H violated the separation-of-powers doctrine by

preventing courts from imposing individualized punishments and violated

Alleyne, supra, by permitting enhanced punishment based on factors that

are neither determined by a factfinder nor established by proof beyond a

reasonable doubt.

      On appeal, our Supreme Court in Torsilieri did not reach the merits of

any of the constitutional claims at issue. Rather than determining whether

Revised Subchapter H violated due process through impairment of a sex

offender's reputational rights, the Court concluded that a remand was

“necessary to allow the parties to present additional argument and evidence

to address whether a scientific consensus has developed to overturn the

legislative determinations in regard to adult sexual offenders’ recidivation

rates and the effectiveness of a tier-based registration and notification system

as they relate to the prongs of the irrebuttable presumption doctrine.”

Torsilieri, 232 A.3d at 587-588. Turning to the trial court’s determination

that Revised Subchapter H was punitive, the Torsilieri Court acknowledged


                                     - 11 -
J-S19028-22


that the trial court's analysis did not rely overtly on the sex offender's scientific

evidence but observed that the trial court may have weighed the factors

relevant to a determination of whether the statute was punitive based upon

the court's acceptance of the expert evidence placed before it. Id. at 590.

Therefore, the Court held that, after additional scientific evidence was

introduced on remand, the trial court should re-assess the factors relevant to

a determination of whether the statutory provisions are punitive. Id. at 594.

Hence, the Court vacated the trial court's declaration that the registration

requirements of Revised Subchapter H were punitive.               Id. at 596.     In

remanding the matter, the Court observed:


      [We] emphasize that it will be the rare situation where a court
      would reevaluate a legislative policy determination, which can
      only be justified in a case involving the infringement of
      constitutional rights and a consensus of scientific evidence
      undermining the legislative determination. We reiterate that while
      courts are empowered to enforce constitutional rights, they should
      remain mindful that “the wisdom of a public policy is one for the
      legislature, and the General Assembly's enactments are entitled
      to a strong presumption of constitutionality rebuttable only by a
      demonstration that they clearly, plainly, and palpably violate
      constitutional requirements.”

                                       ***

      Accordingly, we conclude that the proper remedy is to remand to
      the trial court to provide both parties an opportunity to develop
      arguments and present additional evidence and to allow the trial
      court to weigh that evidence in determining whether [Torsilieri]
      has refuted the relevant legislative findings supporting the
      challenged registration and notification provisions of Revised
      Subchapter H.

Id. at 596 (emphasis added) (citations omitted).


                                       - 12 -
J-S19028-22



       This Court recently rejected claims asserting, as Appellant does, that we

may venture beyond our Supreme Court’s ruling in Torsilieri and uphold

constitutional challenges to Revised Subchapter H as a matter of law in the

absence of factual development: 1) demonstrating a consensus of scientific

evidence disproving the legislature’s presumptions concerning the risk of

re-offense or 2) establishing the clear proof needed to overcome a statutory

declaration that a provision is not punitive. See Commonwealth v. Wolf,

276 A.3d 805, 813 (Pa. Super. 2022). Moreover, our Supreme Court has been

clear that it has not yet declared that Revised Subchapter H is punitive in

nature or that Apprendi-based and cruel and unusual punishment challenges

to registration under Revised Subchapter H will succeed on the merits. See

Commonwealth v. Thorne, 276 A.3d 1192, 1198 (Pa. 2022) (“our decision

[in Thorne] does not in any way establish that Revised Subchapter H is

punitive in nature and/or that [Thorne’s] underlying [Apprendi-based and

cruel and unusual punishment] claims will be successful on the merits”)

(emphasis added).5 Appellant has not presented compelling reasons to depart

from these recent pronouncements and we perceive none. Accordingly, we

reject Appellant’s request that we declare Revised Subchapter H in violation

of constitutional principles and statutory provisions as a matter of law.


____________________________________________


5 Since the law in Pennsylvania presently holds that Revised Subchapter H is
not punitive, Appellant’s statutory claims, which rest on the contention that
registration pursuant to Revised Subchapter H constitutes a criminal sentence,
are without merit.

                                          - 13 -
J-S19028-22



      Moreover, we reject Appellant’s request that we stay his obligation to

register as a sex offender pursuant to Revised Subchapter H. Appellate courts

in Pennsylvania employ a highly deferential standard of review in considering

trial court rulings on requests for injunctive relief.           See Weeks v.

Department of Human Services, 222 A.3d 722, 727 (Pa. 2019). We review

such rulings for an abuse of discretion and will affirm the denial of injunctive

relief if the trial court had any apparently reasonable grounds for its action.

See Warehime v. Warehime, 860 A.2d 41, 46 (Pa. 2004).                  Reasonable

grounds exist and will support an affirmance of the trial court’s determination

when the court finds that a legal prerequisite was not satisfied. See id. at

46-47 (listing a clear right to relief as among the essential prerequisites to

injunctive relief). “Only if it is plain that no grounds exist to support the decree

or that the rule of law relied upon was palpably erroneous or misapplied will

we interfere with the decree.” Marcellus Shale Coal. v. Dep't of Envtl.

Prot., 185 A.3d 985, 995 (Pa. 2018). As we made clear above, and as the

trial court observed, Appellant, at present, has no clear path to success on his

challenges to the application of the registration provisions of Revised

Subchapter H.      Hence, he is not entitled to a stay of his registration

obligations.

      Nevertheless, although Appellant presented pre- and post-sentence

motions challenging the validity of Revised Subchapter H, the trial court did

not entertain evidence relating to those objections. Thus, in accordance with

Torsilieri and precedents decided by this Court, we vacate the orders denying

                                      - 14 -
J-S19028-22



Appellant’s pre- and post-sentence motions and remand for further

proceedings at which the parties can present evidence for and against the

relevant legislative determinations and the challenges discussed above. See

Commonwealth v. Mikley, 240 A.3d 957, 963 (Pa. Super. 2020) (vacating

order denying post-sentence motion and remanding for evidentiary hearing at

which parties may submit evidence pertinent to legislative determinations and

application of Revised Subchapter H).

     Judgment of sentence affirmed. Orders denying Appellant’s pre- and

post-sentence motions vacated. Case remanded. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/11/2022




                                   - 15 -